Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah Mullins appeals the district court’s orders denying her motion for leave to amend the complaint and granting the Appellees’ motion for summary judgment on Mullins’ claims of gender discrimination, First Amendment retaliation, and tortious interference with contract and economic relations. We have reviewed the record and find no reversible error. Ac*370cordingly, we affirm for the reasons stated by the district court. Mullins v. Mayor and City of Baltimore, No. 1:07-cv-02454-CCB, 2009 WL 248043 (D.Md. Jan. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.